                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CLARITY SPORTS                                   :
INTERNATIONAL LLC and                            :
JASON BERNSTEIN,                                 :
          Plaintiffs                             :            No. 1:19-cv-00305
                                                 :
               v.                                :            (Judge Kane)
                                                 :
REDLAND SPORTS, et al.,                          :
         Defendants                              :

                                        MEMORANDUM

       Before the Court are Defendants’ motions to dismiss Plaintiffs’ amended complaint (Doc.

Nos. 10, 11), and motion to bifurcate discovery (Doc. No. 29). For the reasons that follow, the

Court will grant the motions to dismiss under Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6) and dismiss the amended complaint without prejudice to Plaintiffs’ ability to file a

second amended complaint consistent with the Court’s discussion infra. The Court will deny the

Boone Defendants’ motion to dismiss for lack of personal jurisdiction under Federal Rule of

Civil Procedure 12(b)(2), deny Defendants’ request to stay this case, and deny Defendants’

motion to bifurcate discovery.

I.     BACKGROUND1

       Plaintiff Clarity Sports International LLC (“Plaintiff Clarity Sports”) is a Maryland

limited liability company with a principal place of business in Potomac, Maryland (Doc. No. 7

¶ 1), and Plaintiff Jason Bernstein (“Plaintiff Bernstein”) – a Maryland resident – is its majority

owner (id. ¶ 2). Defendant Redland Sports (“Defendant Redland”) conducts business in

Pennsylvania, has a principal place of business in York, Pennsylvania, and is owned by



1
 Unless otherwise noted, the factual account recited herein is derived from Plaintiffs’ amended
complaint. (Doc. No. 7.)
Defendant Gerry Ochs (“Defendant Ochs”), who is a resident of Pennsylvania. (Id. ¶¶ 3-4.)2

Defendant MVP Authentics, LLC (“Defendant MVP Authentics”) also conducts business in the

Commonwealth of Pennsylvania, with a principal place of business in Dauphin County,

Pennsylvania, and is owned by Defendant Daryl Eisenhour (“Defendant Eisenhour”), a

Pennsylvania resident, and Defendant Jason Smith (“Defendant Smith”), a New Jersey resident.

(Id. ¶¶ 5-7.) Defendant Boone Enterprises, Inc., d/b/a Boone Enterprises Authentic Autographs

(“Defendant Boone Enterprises”) has a principal place of business in Pompton Plains, New

Jersey and, according to the complaint, regularly conducts business in Pennsylvania. (Id. ¶¶ 8-

9.)3 Defendant Craig Boone (“Defendant Boone”), a New Jersey resident, is the owner and/or

manager of Defendant Boone Enterprises. (Id. ¶ 10.)4

       Plaintiff Bernstein is “a National Football League Players’ Association (‘NFLPA’)

certified contract advisor” who “represents several players in the National Football League

(‘NFL’) as their agent.” (Id. ¶ 16.) Plaintiff Bernstein is the owner of Plaintiff Clarity Sports, “a

full-service sports management company with a focus on providing management and advisory

services to professional athletes.” (Id. ¶ 17.) Plaintiff Clarity Sports “represents NFL players in

their contractual negotiations and dealings with the NFL, and in other matters to which the

parties agree, including the representation of players in those players’ marketing and

endorsement contract negotiations.” (Id. ¶ 18.) In this capacity, Plaintiff Bernstein previously




2
  When referring to Defendant Redland Sports and Defendant Ochs together, the Court refers to
them as the “Redland Defendants” herein.
3
  When referring to Defendants MVP Authentics, Eisenhour, Smith, Boone Enterprises, and
Boone collectively, the Court does so using the term the “Boone Defendants” herein.
4
 When referring to both Plaintiffs collectively, the Court refers to them as “Plaintiffs” herein,
and refers to all of the defendants in this case as “Defendants” herein.
                                                  2
represented Kenny Golladay (“Golladay”), an NFL player who is currently under contract with

the Detroit Lions. (Id. ¶ 19.)

       Defendants Redland Sports, MVP Authentics, and Boone Enterprises are sports

memorabilia companies, and, as such, “are each in the business of procuring and selling

autographed sports memorabilia.” (Id. ¶¶ 20-21.) In connection with its line of business,

Defendant Redland Sports “arranges and . . . presents autograph signings with NFL players and

then markets and sells the items signed[,]” and in so doing, advertises the signed memorabilia on

its Facebook page. (Id. ¶ 22.) Defendants MVP Authentics and Boone Enterprises also arrange

autograph signings with NFL players and market the signed memorabilia on various social media

platforms. (Id. ¶¶ 23-24.) In connection with these autograph signings, “Defendants contract

with NFL players to pay those players for their appearance and autographs, typically on a per-

autograph or per-appearance basis[,]” and “typically negotiate the contracts for NFL players’

autograph signings with those NFL players’ agents.” (Id. ¶¶ 25-26.) In addition, “Defendants

are and were aware that in the NFL, NFLPA registered agents are often in exclusive marketing

arrangements with their player-clients.” (Id. ¶ 27.)

       On December 23, 2016, Plaintiff Bernstein and Golladay “executed an NFLPA Standard

Representation Agreement” (“SRA”), under which Plaintiff Bernstein “agreed to represent,

advise, counsel, and assist Golladay in the negotiation and execution of Golladay’s playing

contracts in the NFL.” (Id. ¶ 28) (internal quotation marks omitted).5 Pursuant to the SRA,

Plaintiff Bernstein “was the exclusive representative of Golladay for the purpose of negotiating

playing contracts for Golladay[,]” and “[i]n return, Golladay agreed to pay [Plaintiff] Bernstein



5
 “An SRA is a standard-form contract between NFL players and their agent-representatives;
virtually all [] NFL players are represented by agent-representatives pursuant to an NFLPA
[SRA].” (Doc. No. 7 ¶ 31.)
                                                 3
three percent of the compensation Golladay earned under the playing contracts [Plaintiff]

Bernstein negotiated for him.” (Id. ¶¶ 29-30) (internal quotation marks omitted).6 The SRA

provides, in pertinent part, that as Golladay’s agent, Plaintiff Bernstein was to receive 3% of “the

compensation received by [Golladay] for each playing season covered by the [SRA].” (Doc. No.

29-1 at 13.)

       Plaintiff Clarity Sports and Golladay also entered into an “Endorsement and Marketing

Agreement” (“EMA”) on the same date, which Plaintiff Bernstein signed on behalf of Plaintiff

Clarity Sports, and under which Plaintiff Clarity Sports “agreed to ‘procure, negotiate, and

manage Endorsement Opportunities’ for Golladay.” (Id. ¶¶ 32-34) (second set of internal

quotation marks omitted). Such endorsement opportunities consisted of “contracts for the

endorsement of commercial products and services, paid personal services, and other

opportunities related to the commercial exploitation of Golladay’s status as an NFL player,

including but not limited to autograph-signing appearances.” (Id. ¶ 35.) As consideration,

“Golladay agreed to pay [Plaintiff Clarity Sports] fifteen percent of the endorsement monies he

earned” in connection with the EMA, which established “an exclusive agreement” between the

parties as to “opportunities such as autograph signings and other paid appearances available to

Golladay.” (Id. ¶ 37.) As stated in the amended complaint, “[i]n other words, as under the

SRA,” Plaintiffs “were Golladay’s exclusive representatives in the endorsement and marketing

arena.” (Id. ¶ 38.) Accordingly, pursuant to the EMA, Plaintiff Clarity Sports “contracted for,




6
 A review of the docket in this matter indicates that Plaintiffs did not attach a copy of this
agreement to the amended complaint. (Doc. No. 7.) The agreement is, however, attached as an
exhibit to the Boone Defendants’ motion to dismiss (Doc. No. 11-3), and is also included in a
copy of Plaintiffs’ NFLPA grievance that has been submitted in the record in this case (Doc. No.
29-1).
                                                 4
arranged, and helped execute multiple autograph signings and similar appearances for Golladay.”

(Id. ¶ 39.)

        On January 2, 2019, Defendant Redland Sports “announced on its Facebook page . . . that

it would host, ‘in conjunction with Boone Enterprises and MVP Authentics,’ a private autograph

signing with Golladay on January 21, 2019.” (Id. ¶ 40.) Plaintiffs neither “arrange[d] for

Golladay’s appearance at this event,” nor were they “aware of the then-upcoming signing until

[Defendant] Redland Sports announced it on its Facebook page[,]” and “[i]n fact, Plaintiffs at

that time were in the process of negotiating for Golladay a contract for a different signing,

pursuant to the terms of their exclusive [EMA].” (Id. ¶¶ 41-42.) After becoming aware of the

Facebook post and autograph signing, Plaintiff Bernstein emailed Defendant Ochs on January 7,

2019 “to inform him that [Plaintiff Clarity Sports] had an exclusive marketing agreement in

place with Golladay[,]” specifying that the agreement “includes handling all signings” and also

sending Defendant Ochs a text message to that effect. (Id. ¶¶ 43-45.) Through both the email

and text message, Plaintiff Bernstein “asked [Defendant] Ochs to remove the Facebook post

advertising the January 21, 2019 signing” and “asked that [Defendant] Ochs contact him by

telephone” (id. ¶ 46) (internal quotation marks omitted), but Defendant Ochs did not respond to

either the email or text message (id. ¶ 47).

        As stated by Plaintiffs, “Defendants ignored Plaintiffs’ exclusive arrangement with

Golladay and did not negotiate the contract for Golladay’s appearance with Plaintiffs[,]” but

rather, worked “with Todd France (‘France’), a different NFLPA registered agent, on the

contract for Golladay to appear at the January 21, 2019 signing.” (Id. ¶¶ 48-49.) Defendants

also “worked with other representatives from and employees of France’s employer, CAA Sports

LLC (‘CAA Sports’)[,]” which is affiliated with Creative Artists’ Agency (“CAA”), a California-



                                                 5
based talent agency. (Id. ¶ 49.) Per this arrangement, which Plaintiffs allege “Defendants

negotiated with France and CAA Sports, Golladay was paid to appear and was paid for a number

of his autographs signed at the January 21, 2019 appearance.” (Id. ¶ 50.)

       In addition, on January 24, 2019, Defendant Redland Sports advertised through its

Facebook page various autographed items for sale from the signing involving Golladay, which it

described as its “#Massive #PrivateSigning.” (Id. ¶ 52.) Also on this date, Defendant Boone

Enterprises posted an announcement on its Facebook page that advertised autographed items and

noted that they were “from [its] private signing” with Golladay. (Id. ¶ 53.) According to

Plaintiffs, “Defendants worked and negotiated with France and/or others at CAA Sports to

arrange the signing, despite Defendants’ full knowledge and awareness that France was not

Golladay’s NFLPA certified contract advisor or marketing agent.” (Id. ¶ 54.) Further, while

“Defendants have negotiated numerous autograph signing and appearance deals for NFL player-

clients of France and CAA Sports in the past . . . [i]n this instance, however, Defendants were

aware that Golladay was not in fact represented by France and CAA Sports, either under [an

SRA] or marketing agreement.” (Id. ¶¶ 55-56.) Plaintiffs further allege that “Defendants were

also aware that France desired to represent Golladay, and that through negotiating a contract for

Golladay’s appearance, France hoped to persuade Golladay to terminate his relationship with

Plaintiffs and become France’s client.” (Id. ¶ 57.) Moreover, Plaintiffs assert that despite being

“aware that Golladay in fact had an exclusive marketing agreement with Plaintiffs[,]” and

regardless of their knowledge of the EMA, “Defendants negotiated the contract for Golladay’s

January 21, 2019 appearance with France and CAA Sports.” (Id. ¶¶ 58-59.) Additionally,

Plaintiffs allege that despite being aware of Plaintiffs’ SRA with Golladay, Defendants were both

“aware that France desired to represent and enter into [an SRA] with Golladay” and “through



                                                 6
their negotiations with France about the January 21, 2019 signing, and knowledge of his desire to

represent Golladay, purposefully interfered with the SRA.” (Id. ¶¶ 60-62.) Following the

January 21, 2019 appearance and signing, “Golladay terminated the SRA with Plaintiffs on

January 24, 2019.” (Id. ¶ 63.)

       Plaintiffs subsequently commenced the above-captioned action by filing a complaint

against Defendants in this Court on February 22, 2019. (Doc. No. 1.) On March 15, 2019,

Plaintiffs filed an amended complaint (Doc. No. 7), alleging tortious interference with existing

contractual relationships with respect to the EMA (Count I), and tortious interference with

existing contractual relationships pertaining to the SRA (Count II). Plaintiffs aver that “[a]s a

result of Defendants’ interference, Plaintiffs sustained and will sustain in the future pecuniary

losses in excess of $75,000, representing their lost fees” under the SRA and EMA. (Id. at 13-

14.) The Redland Defendants moved to dismiss the amended complaint on April 14, 2019 (Doc.

No. 10), and on April 15, 2019, the Boone Defendants also moved for dismissal of the amended

complaint (Doc. No. 11).7 The Court heard oral argument on the motions on July 23, 2019 (Doc.

No. 26), and having been fully briefed (Doc. Nos. 18, 19, 21, 23, 24), the motions are ripe for

disposition.

II.    STANDARD OF REVIEW

       A.      Motion to Dismiss for Lack of Subject Matter Jurisdiction Pursuant to
               Federal Rule of Civil Procedure 12(b)(1)

       Federal Rule of Civil Procedure 12(b)(1) permits a party to move for dismissal of a claim

on the basis that subject matter jurisdiction is lacking. See Fed. R. Civ. P. 12(b)(1). “A 12(b)(1)

motion may challenge jurisdiction based on the face of the complaint or in its existence in fact.”



7
 While the instant motions to dismiss were pending, Defendants also filed a motion to bifurcate
discovery pending the Court’s resolution of the motions to dismiss. (Doc. No. 29.)
                                                 7
Henderson v. Nationwide Mut. Ins. Co., 169 F. Supp. 2d 365, 367 (E.D. Pa. 2001) (citing Gould

Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000)). “When the challenge is facial,

the [C]ourt must accept as true all well-pleaded allegations in the complaint and draw reasonable

inferences in favor of the plaintiff[,]” but when a party raises a factual challenge, “the [C]ourt is

not bound by the allegations in the pleadings” and “[t]herefore, ‘no presumptive truthfulness

attaches to [the] plaintiff’s allegations’ for factual challenges.” See id. (citation omitted)

(quoting Mortensen v. First Fed. Savs. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)).

“Regardless of whether the challenge is facial or factual, the plaintiff bears the burden of

persuasion.” Id. (citing Mortensen, 549 F.2d at 890); see also Kehr Packages, Inc. v. Fidelcor,

Inc., 926 F.2d 1406, at *1409 (3d Cir. 1991) (“When subject matter jurisdiction is challenged

under Rule 12(b)(1), the plaintiff must bear the burden of persuasion.” (citing Mortensen, 549

F.2d at 891)).

       B.        Motion to Dismiss for Lack of Personal Jurisdiction Pursuant to Federal
                 Rule of Civil Procedure 12(b)(2)

       Federal Rule of Civil Procedure 12(b)(2) permits a defendant to bring a motion

challenging the court’s right to exercise personal jurisdiction over it. See Fed. R. Civ. P.

12(b)(2). Once “the defendant raises the question of personal jurisdiction, the plaintiff bears the

burden to prove, by a preponderance of the evidence, facts sufficient to establish personal

jurisdiction.” See Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141, 146 (3d Cir. 1992). To

avoid dismissal pursuant to Rule 12(b)(2), the plaintiff must “establish[] jurisdictional facts

through sworn affidavits or other competent evidence.” See Time Share Vacation Club v. Atl.

Resorts, 735 F.2d 61, 66 n.9 (3d Cir. 1984). “[A]t no point may a plaintiff rely on the bare

pleadings alone in order to withstand a defendant’s Rule 12(b)(2) motion to dismiss for lack of in

personam jurisdiction.” Id.

                                                  8
       “A federal court may assert personal jurisdiction over a nonresident of the state in which

the court sits to the extent authorized by the law of the state.” Carteret Sav. Bank, 954 F.2d at

144-45 (quoting Provident Nat’l Bank v. Cal. Fed. Sav. & Loan Ass’n, 819 F.2d 434, 436 (3d

Cir. 1987)). Pennsylvania’s long-arm statute permits the Court to exercise personal jurisdiction

“to the fullest extent allowed under the Constitution of the United States.” 42 Pa. Cons. Stat. §

5322(b). Therefore, in its exercise of personal jurisdiction, this Court is constrained only by the

Due Process Clause of the United States Constitution, which requires that a defendant has

“certain minimum contacts with [the forum state] such that maintenance of the suit does not

offend traditional notions of fair play and substantial justice.” See O’Connor v. Sandy Lane

Hotel Co., Ltd., 496 F.3d 312, 316 (3d Cir. 2007) (quoting Int’l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945)). Requiring “minimum contacts” between the defendant and the forum

state gives “fair warning” to a defendant that he or she may be called to defend a lawsuit in that

state. See Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007) (quotation omitted).

       Two types of personal jurisdiction comport with these notions of due process: specific

and general jurisdiction. See Daimler AG v. Bauman, 134 S. Ct. 746 (2014). Specific

jurisdiction encompasses cases “in which the suit ‘aris[es] out of or relate[s] to the defendant’s

contacts with the forum.’” Id. at 754 (citations omitted). General jurisdiction, however, may be

exercised by a court when foreign corporations’ “affiliations with the [s]tate are so ‘continuous

and systematic’ as to render them essentially at home in the forum [s]tate.” Id. (citations

omitted).

       C.      Motion to Dismiss for Failure to State a Claim upon Which Relief May Be
               Granted Pursuant to Federal Rule of Civil Procedure 12(b)(6)

       Federal notice and pleading rules require the complaint to provide the defendant notice of

the claim and the grounds upon which it rests. See Phillips v. Cty. of Allegheny, 515 F.3d 224,

                                                 9
232 (3d Cir. 2008). The plaintiff must present facts that, accepted as true, demonstrate a

plausible right to relief. Fed. R. Civ. P. 8(a). Although the Federal Rule of Civil Procedure

8(a)(2) requires “only a short and plain statement of the claim showing that the pleader is entitled

to relief,” a complaint may nevertheless be dismissed under Federal Rule of Civil Procedure

12(b)(6) for its “failure to state a claim upon which relief can be granted.” See Fed. R. Civ. P.

12(b)(6).

       When ruling on a motion to dismiss under Rule 12(b)(6), the Court must accept as true all

factual allegations in the complaint and all reasonable inferences that can be drawn from them,

viewed in the light most favorable to the plaintiff. See In re Ins. Brokerage Antitrust Litig., 618

F.3d 300, 314 (3d Cir. 2010). The Court’s inquiry is guided by the standard of Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Under

Twombly and Iqbal, pleading requirements have shifted to a “more heightened form of

pleading.” See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). To avoid

dismissal, all civil complaints must set out “sufficient factual matter” to show that the claim is

facially plausible. See id. The plausibility standard requires more than a mere possibility that

the defendant is liable for the alleged misconduct. As the Supreme Court instructed in Iqbal,

“where the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       Accordingly, to determine the sufficiency of a complaint under Twombly and Iqbal, the

United States Court of Appeals for the Third Circuit has identified the following steps a district

court must take when determining the sufficiency of a complaint under Rule 12(b)(6): (1)

identify the elements a plaintiff must plead to state a claim; (2) identify any conclusory



                                                 10
allegations contained in the complaint “not entitled” to the assumption of truth; and (3)

determine whether any “well-pleaded factual allegations” contained in the complaint “plausibly

give rise to an entitlement for relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d

Cir. 2010) (internal quotation marks omitted) (quoting Iqbal, 556 U.S. at 675, 679).

In ruling on a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a court must consider

only the complaint, exhibits attached to the complaint, matters of public record, as well as

undisputedly authentic documents if the complainant’s claims are based upon these documents.”

See Mayer v. Belichick, 605 F.3d 223, 230 (citing Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)). A court may also consider “any ‘matters

incorporated by reference or integral to the claim, items subject to judicial notice, matters of

public record, orders, [and] items appearing in the record of the case.’” Buck v. Hampton Twp.

Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B Charles A. Wright & Arthur R. Miller,

Federal Practice & Procedure § 1357 (3d ed. 2004)).

III.   DISCUSSION

       The Court observes that all Defendants move for dismissal of the amended complaint

pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure and to stay the

case pending the outcome of an NFLPA grievance asserted by Plaintiffs against France on July

1, 2019, and that the Boone Defendants also move for dismissal for lack of personal jurisdiction

under Rule 12(b)(2). Additionally, Defendants have also moved for bifurcation and sequencing

of discovery so as to limit discovery to jurisdictional issues pending the disposition of the instant




                                                 11
motions to dismiss. The Court addresses each asserted basis for dismissal in turn, beginning

with Defendants’ motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1).8

       A.      Defendants’ Motions to Dismiss for Lack of Subject Matter Jurisdiction
               Pursuant to Federal Rule of Civil Procedure 12(b)(1)

               1.      Applicable Legal Standard

       “Federal courts, being courts of limited jurisdiction, have a continuing duty to satisfy

themselves of jurisdiction before addressing the merits of a case.” Tasker v. Farmer’s New

Century Ins., No. 3:04-cv-2620, 2005 WL 8168231, at *1 (M.D. Pa. Mar. 10, 2005) (citing

Packard v. Provident Nat’l Bank, 994 F.2d 1039, 1049 (3d Cir. 1993)); see also id. (noting the

proposition that federal courts have “been too cautious in addressing the large number of cases”

that “do not belong in federal courts” (citing Nelson v. Keefer, 451 F.2d 289, 293-85 (3d Cir.

1971))). 28 U.S.C. § 1332 provides, inter alia, that in order for federal diversity jurisdiction to

exist, the amount in controversy must “exceed[] the sum or value of $75,000.” See 28 U.S.C.

§ 1332(a). “It is well-settled that ‘[w]hen deciding a motion to dismiss pursuant to [Rule]

12(b)(1) on an allegation that the amount in controversy does not meet the jurisdictional

minimum, the sum claimed by the plaintiff controls if the claim is apparently made in good

faith.’” Chrestman v. NHB, LLC, No. 07-cv-492, 2007 WL 1575202, at *1 (E.D. Pa. May 31,

2007) (first alteration in original) (second set of internal quotation marks omitted) (quoting




8
  It is proper for the Court to examine Defendants’ 12(b)(1) arguments prior to addressing any
other asserted bases for dismissal. See Leroy v. Great W. United Corp., 443 U.S. 173, 180
(1979) (“[N]either personal jurisdiction nor venue is fundamentally preliminary in the sense that
subject-matter jurisdiction is, for both are personal privileges of the defendant, rather than
absolute strictures on the [C]ourt, and both may be waived by the parties.” (citing Olberding v.
Ill. Cent. R. Co., 346 U.S. 338, 340 (1953); Neirbo Co. v. Bethlehem Shipbuilding Corp., 308
U.S. 165, 167-68 (1939))); see also Grezak v. Ropes & Gray, LLP, No. 3:15-cv-02111, 2018 WL
4289338, at *4 n.5 (M.D. Pa. May 16, 2018) (citing Leroy, 443 U.S. at 180), report and
recommendation adopted, No. 3:15-cv-02111, 2018 WL 4282780 (M.D. Pa. Sept. 7, 2018).
                                                 12
Krauss v. Steelmaster Bldgs., LLC, 2006 WL 3097767, No. 06-cv-796, at *1 (E.D.Pa. Oct. 27,

2006)). To determine whether the purported amount in controversy is sufficient to establish

diversity jurisdiction, courts employ the “legal certainty” standard, which provides that:

       [I]f, from the face of the pleadings, it is apparent, to a legal certainty, that the
       plaintiff cannot recover the amount claimed or if, from the proofs, the [C]ourt is
       satisfied to a like certainty that the plaintiff never was entitled to recover that
       amount . . . the suit will be dismissed.

Valhal Corp. v. Sullivan Assocs., Inc., 48 F.3d 760, 761 (3d Cir. 1995) (quoting St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938)).

               2.      Arguments of the Parties9

       Defendants assert that this Court lacks subject matter jurisdiction over the instant claims

because the $75,000 threshold applicable to the amount in controversy requirement is not met.

(Doc. No. 18 at 16.) Specifically, they argue that “Plaintiffs’ actual damages are, at most,

$1,350.00” and note that Plaintiffs, as “experts in the industry, are well aware that they could not

earn more than a small sum in connection with the autograph signing at issue” and “are equally

well aware that the SRA is terminable at will, and that they are financially protected from any

damages in the event of termination.” (Id. at 16.) Further, Defendants state that because the

Court is ultimately concerned with a factual challenge to jurisdiction under Rule 12(b)(1),

Plaintiffs are not entitled to any presumption of truth as to the allegations set forth in the

amended complaint, and because “Plaintiffs cannot argue that the Court should consider future

SRAs or deals they could have entered into with [Golladay] in determining whether their

damages are in excess of $75,000 . . . Plaintiffs are limited to their present damages, which


9
 In their respective briefing submitted in support of their motions to dismiss, each set of
Defendants advances overlapping arguments in favor of dismissal. Where such arguments
overlap, the Court has noted the arguments in both sets of briefs, but for purposes of concision,
declines to cite both sets of briefing herein.
                                                  13
undeniably amount to no more than $1,350.00.” (Id. at 17.) Defendants contend that under the

applicable authority, “the only actual and present damages that [Plaintiffs] can claim are

$1,350.00, representing their 15% commission on what [Golladay] earned at the autograph

signing” and “[t]hey have no damages arising out of the terminated SRA, because the SRA itself

provides that they will get paid their 3% commission even after its termination.” (Id. at 18.)

Further, Defendants argue that Plaintiffs cannot satisfy the applicable jurisdictional amount “by

arguing that they have been deprived of entering into future NFL [p]layer contracts or

participating in future marketing events with [Golladay] because they have no unconditional

right to such future contracts or payments thereunder.” (Id.)10 Moreover, Defendants assert that

Plaintiffs’ purported amount in controversy is insufficient to establish diversity jurisdiction

because “while punitive damages may be included in the calculation, where it appears that the

punitive damages claim comprises the bulk of the amount in controversy, ‘that claim will be

given particularly close scrutiny.’” (Id. at 19) (quoting Smith v. Nationwide Mut. Fire Ins. Co.,

935 F. Supp. 616, 623 (W.D. Pa. 1996)). According to Defendants, therefore, Plaintiffs cannot

meet the $75,000 jurisdictional threshold and, as a result, this Court lacks subject matter

jurisdiction over Plaintiffs’ claims.

       In opposition, Plaintiffs argue that they have met their burden in establishing that they

have satisfied the requisite jurisdictional amount, stating that they “have expressed no intention

to seek less than the statutory amount in controversy and the potential liability of []




10
   To that end, the Redland Defendants state that: (1) “any SRA is terminable at will”; (2) “the
issue of whether Plaintiffs would be able to enter into a new SRA with [Golladay], or whether
[Golladay] would participate in marketing events that Plaintiffs would be compensated for via
any ‘side agreement’ – such as the EMA – lies wholly within the discretion of a third party,
namely [Golladay]”; and (3) “as a matter of law, such alleged future damages are too speculative
to be considered for jurisdictional purposes.” (Doc. No. 18 at 18-19.)
                                                 14
Defendants . . . exceeds the statutory requirement.” (Doc. No. 21 at 16.) More specifically,

Plaintiffs point to their damages allegations “in the form of lost fees under both the marketing

agreement and the SRA[,]” and state that “[i]t is simply untrue for Defendants to argue at this

stage that the maximum damages Plaintiffs can recover are their fees due for the autograph

signing” where they have “alleged that Defendants’ interference caused far more monetary

damage than the one autograph signing.” (Id. at 17.) To that end, Plaintiffs aver that under the

case law pertaining to this issue in the context of tortious interference claims, they have

sufficiently pled both past and future damages. (Id. at 18.) Plaintiffs also rebuff the contention

described supra that their damages claim is insufficiently speculative, stating that the case law on

which the Redland Defendants rely is inapposite because it does not concern tortious interference

claims (id. at 19), and that “[i]n the context of a claim for tortious interference with [a] contract,

the law is clear that a plaintiff bringing such a claim may seek and recover lost expectation

damages” (id. at 20). Here, Plaintiffs maintain, they have asserted a claim for damages in the

form of “lost profits based on lost commissions in the future” and “Defendants have not

demonstrated [that] Plaintiffs cannot recover an amount over $75,000 as a matter of law.” (Id.)

(internal quotation marks omitted) (citing Intertran Corp. v. Railquip, Inc., No. 1-08-cv-0684,

2008 WL 3981493, at *4 (M.D. Pa. Aug. 22, 2008)). Plaintiffs state that “to the contrary, the

law is that Plaintiffs can recover future lost profits on their tortious interference claims.” (Id.)

(citing Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1175 (3d Cir. 1993)).11



11
  Defendants have put forth additional arguments in support of dismissal under Rule 12(b)(1),
asserting that Plaintiff Clarity Sports is not registered to do business in Pennsylvania, and,
therefore it “is not properly a party to this lawsuit, and any claims asserted by it against []
Defendants should be dismissed.” (Id. at 27.) In addition, Defendants claim that Plaintiff Clarity
Sports – which is an LLC – has failed to identify its members, and, as a result, this Court cannot
ascertain whether there is complete diversity of citizenship as it pertains to the existence of
federal diversity jurisdiction. (Id.) In light of Plaintiffs’ representation that Plaintiff Clarity
                                                  15
               3.      Whether Defendants’ Motions to Dismiss Should be Granted for Lack
                       of Subject Matter Jurisdiction Pursuant to Rule 12(b)(1)

       Upon review of the record, the parties’ arguments, and the applicable authority, the Court

concludes that it lacks subject matter jurisdiction over Plaintiffs’ claims as represented in

Plaintiffs’ amended complaint on the ground that the amount in controversy requirement has not

been satisfied. As noted supra, Defendants have called into question whether the requisite

amount in controversy has been met in order to satisfy this threshold requirement for federal

diversity jurisdiction. Additionally, because this case presents a factual attack as to subject

matter jurisdiction, the Court is not required to accept the allegations in the amended complaint

as true for purposes of the instant Rule 12(b)(1) analysis.12

       As a threshold matter, the Court acknowledges that the burden associated with

establishing that the amount in controversy is sufficient to bestow federal subject matter

jurisdiction is not particularly stringent. See Valley v. State Farm Fire & Cas. Co., 504 F. Supp.

2d 1, 3-4 (E.D. Pa. 2006) (discussing the requirements imposed by the “legal standard” for

purposes of ascertaining whether the amount in controversy has been met and stating that under

the governing authority, “a case must be dismissed . . . if it appears to a legal certainty that the

plaintiff cannot recover more than . . . $75,000”). At present, the amended complaint appears to

contain only the allegation that Plaintiffs have sustained and will sustain pecuniary losses

exceeding $75,000 in the future. (Doc. Nos. 7 at 14-15, 21 at 14-20.) While Plaintiffs are

legally permitted to seek damages for the monetary amount they would have received had




Sports is currently registered to do business in Pennsylvania, as well as Plaintiffs’ reference to
Plaintiff Bernstein’s declaration stating that each of the two members of Plaintiff Clarity Sports
are natural persons and Maryland citizens (Doc. No. 21 at 32), the Court finds the
aforementioned issues raised by Defendants to be moot.
12
   See supra Section II.
                                                  16
Defendants not committed the alleged interference with either agreement between Plaintiffs and

Golladay, the damages that Plaintiffs claim are impermissibly speculative for purposes of

establishing that the amount in controversy requirement has been met. See Mazza v. Peerless

Indem. Ins. Co., No. 13-cv-3225, 2013 WL 4014569, at *3 (E.D. Pa. Aug. 7, 2013) (remanding

case for lack of subject matter jurisdiction in regard to the amount in controversy and noting,

inter alia, that the “burden to prove the amount in controversy to a legal certainty is not satisfied

by the suggestion of possible future events”). Moreover, the Court is unpersuaded by Plaintiffs’

argument that any claim for punitive damages permits them to satisfy the jurisdictional amount

because Plaintiffs’ requested damages would need to consist almost entirely of punitive damages

in order to meet the threshold amount to establish diversity jurisdiction, as opposed to

representing a more proportionate ratio. See Pecko v. Allstate Ins. Co., No. 16-cv-1988, 2016

WL 5239679, at *4 (E.D. Pa. Sept. 22, 2016) (noting that “[w]hile a claim for punitive damages

alone is too speculative to push the amount in controversy over the jurisdictional threshold,” the

plaintiff had met her burden as to the amount in controversy where “in conjunction with the

estimated damages of $136,905.20, [her] claim for punitive damages weighs in favor of a

determination that the amount in controversy requirement is met” (citation omitted)).

Consequently, the showing put forth by Plaintiffs is simply insufficient to invoke federal

diversity jurisdiction because it would require the Court to find that subject matter jurisdiction

exists as a result of conjecture. See, e.g., Katarincic v. Genworth Life. Ins. Co., No. 09-cv-1561,

2010 WL 374752, at *2 (W.D. Pa. Feb. 3, 2010) (remanding action for lack of subject matter

jurisdiction where the court had “no way of ascertaining whether the value of the object of the

litigation exceeds the $75,000 jurisdictional minimum” and commenting that “we will not




                                                 17
ordinarily consider [] speculative arguments in determining the amount in controversy” (citing

Columbia Gas Transmission Corp. v. Tarbuck, 62 F.3d 538, 543-44 (3d Cir. 1995))).

       In light of this authority, the Court finds that, as to the claimed damages pertaining to the

EMA, Plaintiffs cannot rely solely on damages stemming from that agreement, in conjunction

with punitive damages, to meet the amount in controversy requirement; to permit them to do so

would allow for a ratio of compensatory to punitive damages that is extremely disproportionate

to establish subject matter jurisdiction, and, therefore, the amended complaint as pled does not

contain allegations as to the amount in controversy that would permit the Court to find that the

jurisdictional threshold has been met. The Court, however, will not prohibit Plaintiffs from

filing a second amended complaint containing sufficient factual allegations to demonstrate that,

under the SRA, had the alleged tortious interference not occurred and the agreement continued

up to at least its four-year limit, Plaintiffs would have damages that permit them to meet the

amount in controversy requirement. (Doc. No. 29-1 at 13.) In their briefing and at oral

argument, Plaintiffs directed the Court to Lightning Lube, Inc. v. Witco Corporation, a Third

Circuit decision in which the Court of Appeals discussed whether a party could meet the amount

in controversy requirement in asserting a tortious interference claim under New Jersey law and,

in doing so, commented that while certain testimony could have been presented that the plaintiff

“could not have sustained an award of $70 million in future lost profits, nonetheless the jury

could have concluded reasonably that [the plaintiff] would have earned $7 million over the ten-

year period.” See Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1175 (3d Cir. 1993). In

contrast, however, Plaintiffs’ amended complaint does not allege a reason to believe that Plaintiff

Bernstein’s contractual relationship with Golladay would have been renewed once the SRA’s

four-year term expired, or that Golladay’s earnings would have resulted in earnings for Plaintiff



                                                18
Bernstein in excess of $75,000 pursuant to the SRA. Despite this deficiency in the amended

complaint, though, the Court cannot definitively conclude that it would be implausible to find

that the alleged tortious interference with the SRA would permit Plaintiffs to claim damages in

excess of $75,000, provided that sufficient factual allegations are pled to support such a finding.

Accordingly, the Court will grant Defendants’ motions to dismiss the amended complaint under

Rule 12(b)(1) for lack of subject matter jurisdiction and dismiss the amended complaint without

prejudice to Plaintiffs’ right to file a second amended complaint consistent with the Court’s

discussion supra.

       B.      The Boone Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction
               Pursuant to Federal Rule of Civil Procedure 12(b)(2)

               1.      Applicable Legal Standard

       In the case at bar, Plaintiffs have asserted two claims alleging tortious interference with

their contractual relationships, and, therefore, allege the commission of an intentional tort. See

Remick v. Manfredy, 238 F.3d 248, 260 (3d Cir. 2001) (“Tortious interference is an intentional

tort . . . .”). When examining the issue of personal jurisdiction in the context of an intentional

tort claim, the Court is to employ the Calder “effects test,” which requires the plaintiff to

establish the following:

       (1) The defendant committed an intentional tort;
       (2) The plaintiff felt the brunt of the harm in the forum such that the forum can be
       said to be the focal point of the harm suffered by the plaintiff as a result of that
       tort; [and]
       (3) The defendant expressly aimed his tortious conduct at the forum such that the
       forum can be said to be the focal point of the tortious activity.

Id. at 258 (quoting IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 265-66 (3d Cir. 1998)). This

test requires “that the tortious actions of the defendant have a forum-directed purpose.” See

Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 99 (3d Cir. 2004).



                                                 19
               2.      Arguments of the Parties

       The Boone Defendants specifically assert that this Court lacks personal jurisdiction over

them (Doc. No. 19 at 35), stating that: Defendant Boone is a life-long New Jersey resident;

Defendant Boone Enterprises is a New Jersey corporation with a principal place of business in

New Jersey; and neither party has ever filed tax returns, owned or leased real property, owned

assets, held a bank or other financial account, had an agent for service of process, been served

with process, or had employees in the Commonwealth of Pennsylvania (id. at 36). Additionally,

the Boone Defendants contend that while they have arranged approximately six hundred

autograph signings, only one – which is unrelated to the instant dispute – took place in

Pennsylvania, while the January 2019 signing with Golladay was held in Chicago, Illinois. (Id.

at 37.) Further, the Boone Defendants state that in connection with the Golladay signing, neither

of them traveled to Pennsylvania or conducted any activity therein. (Id.) Moreover, the Boone

Defendants maintain that although they sell merchandise that is available for purchase over the

internet, that fact alone is insufficient to warrant the exercise of personal jurisdiction over them

in this case because under the relevant authority, it does not permit Plaintiffs to demonstrate that

by selling such merchandise, the Boone Defendants specifically directed their actions at residents

of Pennsylvania for purposes of the governing personal jurisdiction analysis. (Id. at 40.)

According to the Boone Defendants, therefore, because the Court lacks personal jurisdiction over

them, all claims asserted against them in the amended complaint should be dismissed.

       In response, Plaintiffs assert that dismissal of the claims against the Boone Defendants

per Rule 12(b)(2) would be improper in light of their contacts with Pennsylvania for purposes of

the tort alleged in this case. (Doc. No. 21 at 34.) First, Plaintiffs state that “[t]he Boone

Defendants co-host ‘monthly’ autograph signings in Pennsylvania” and on March 22, 2019



                                                  20
Defendant MVP Authentics “posted on its Instagram account that MVP ‘in conjunction with

#BooneEnterprises and #RedlandSports presents another in our monthly autograph series at the

newly remodeled’ Wharf Bar and Grill located in Harrisburg, Pennsylvania.” (Id.) (citing Doc.

No. 21-15). Further, Plaintiffs contend that on April 8, 2019, Defendant MVP Authentics

“advertised that ‘in conjunction with’ [Defendants] Redland Sports and Boone Enterprises, it

was ‘excited to announce the next three events’ in their monthly autograph series at the Wharf

Bar and Grill in Harrisburg, Pennsylvania.” (Id.) Plaintiffs state that “[b]ased on this evidence

alone, it is clear that the Boone Defendants are regularly doing business in Pennsylvania” and are

also “‘partnering with MVP Authentics and Redland Sports, both of which are Pennsylvania

companies.” (Id. at 34-35.) Additionally, Plaintiffs state that Defendant Boone’s “own social

media posts also expressly claim that [he] hosts memorabilia signings in Pennsylvania[,]” which

is evidenced by, for example, him hosting a February 16, 2019 signing at the Harrisburg mall (id.

at 35) (citing Doc. No. 21-15), as well as a February 14, 2019 Facebook post by the Boone

Defendants stating that Defendant Boone Enterprises “would ‘have’ certain athletes at the

Harrisburg Sports Card Show” from February 15 to February 17, an event for which Defendants

advertised that tickets were available. (Id. at 35-36.) Plaintiffs state that in light of such

evidence, “it does not offend any notion of fair play for [these Defendants] to be sued in

Pennsylvania and [the Boone Defendants] should not be surprised such has happened.” (Id. at

36) (citing Kehm Oil Co. v. Texaco, Inc., 537 F.3d 290, 300 (3d Cir. 2008)).13 Plaintiffs




13
   In additional support of their arguments regarding personal jurisdiction, Plaintiffs state that “it
is worth noting that any argument by [the Boone Defendants] that [they] did not participate in
these signings is undercut by certain other advertisements by [Defendant] MVP Authentics,
which do not include the Boone Defendants.” (Doc. No. 21 at 36.) According to Plaintiffs,
Defendant Boone Enterprises “would sometimes be included in [Defendant MVP Authentics’]
events and sometimes would not,” demonstrating that “Defendants know how to say so when
                                                  21
maintain, in sum, that the Court should deny the Boone Defendants’ motion for dismissal under

Rule 12(b)(2) because there is in fact both general and specific personal jurisdiction over these

Defendants.

               3.      Whether the Boone Defendants’ Motion to Dismiss for Lack of
                       Personal Jurisdiction Pursuant to Federal Rule of Civil Procedure
                       12(b)(2) Should Be Granted

       When judged against the applicable standard, the Boone Defendants’ motion for

dismissal due to lack of subject matter jurisdiction lacks merit, for the exercise of specific

personal jurisdiction over the Boone Defendants by this Court is proper.14 As noted above, the

Court employs the Calder “effects test” because Plaintiffs have alleged an intentional tort by

asserting a claim for tortious interference. See Remick, 238 F.3d at 260 (commenting that for

purposes of examining personal jurisdiction, the Calder effects test is applicable to a tortious

interference claim because tortious interference is an intentional tort). Accordingly, the Court

proceeds to the second and third elements of this test: whether Plaintiffs “felt the brunt of the

harm in the forum such that the forum can be said to be the focal point of the harm suffered by

the plaintiff as a result of that tort” and whether the Boone Defendants “expressly aimed [the]

tortious conduct at the forum such that the forum can be said to be the focal point of the tortious

activity[,]” respectively. Id. at 258 (quoting IMO Indus., 155 F.3d at 265-66).

       The Court finds that under this standard, the exercise of personal jurisdiction over the

Boone Defendants is proper. In light of contacts between the Boone Defendants and the other



[the Boone Defendants] partnered with [Defendants MVP and Redland Sports] to conduct a
signing or related event.” (Id. at 36-37.)
14
   Initially, the Court observes that in light of the allegations set forth in the amended complaint,
as well as a lack of documentation to support the assertion that the Boone Defendants’ contacts
with Pennsylvania are sufficiently continuous and systematic so as to raise the issue of general
jurisdiction, the Court’s analysis of personal jurisdiction addresses only the existence of specific
jurisdiction.
                                                 22
named Defendants in this action, who are based in Pennsylvania and conduct much of their

business in this state, Plaintiffs have shown that “the brunt of the harm” of the alleged tortious

interference could be experienced in Pennsylvania. Further, while the Boone Defendants assert

that they lack a sufficient connection to Pennsylvania for specific jurisdiction to exist, Plaintiffs

have pointed to instances in which the Boone Defendants have engaged in business pertaining to

autograph signings in Pennsylvania that involve the Redland Defendants and, therefore,

demonstrate that they have directed certain conduct toward Pennsylvania that Plaintiffs allege

furthered their tortious interference. (Doc. No. 21-15.) Additionally, the fact that Defendant

Boone or the Boone Defendants generally may have not had an extensive physical presence in

Pennsylvania is of no moment because a physical presence in the forum state is not necessary in

order for the exercise of personal jurisdiction to be proper. See Mellon Bank (East) PSFS, Nat’l

Ass’n v. Farino, 960 F.2d 1217, 1225 (3d Cir. 1992) (observing that “the physical presence of

the defendant in the forum has not been regarded as a jurisdictional litmus test”). Accordingly,

having found the Boone Defendants’ arguments in favor of dismissal for lack of personal

jurisdiction unpersuasive, the Court will deny their motion to dismiss under Rule 12(b)(2).

       C.      Defendants’ Motion to Dismiss for Failure to State a Claim upon Which
               Relief May Be Granted Pursuant to Federal Rule of Civil Procedure 12(b)(6)

               1.      Applicable Legal Standard15

       To state a viable claim for tortious interference with existing contractual relationships, a

plaintiff must allege facts in support of the following elements:

       (1) the existence of a contractual . . . or economic relationship between the
       plaintiff and a third party; (2) purposeful action by the defendant, specifically


15
  The Court analyzes the sufficiency of Plaintiffs’ tortious interference claims in accordance
with Pennsylvania law. See, e.g., Fry v. Phoenix Ins. Co., 54 F. Supp. 3d 354, 361 (E.D. Pa.
2014) (“When exercising diversity jurisdiction, a federal court sitting in Pennsylvania must
predict how the Supreme Court of Pennsylvania would decide questions of state law.”).
                                                  23
         intended to harm an existing relationship or intended to prevent a prospective
         relation from occurring; (3) the absence of privilege or justification on the part of
         the defendant; [and] (4) legal damage to the plaintiff as a result of the defendant’s
         conduct.

Acumed LLC v. Advanced Surgical Servs., Inc., 561 F.3d 199, 212 (3d Cir. 2009) (citing

Brokerage Concepts, Inc. v. U.S. Healthcare, Inc., 140 F.3d 494, 530 (3d Cir. 1998)). A claim

for tortious interference with prospective contractual relationships consists of these elements

with respect to a prospective contractual or economic relationship, and includes the additional

element of “a reasonable likelihood that the relationship would have occurred but for the

defendant’s interference.” See id. (citing Brokerage Concepts, 140 F.3d at 530).

         “In determining whether there is a prospective contractual relationship in a tortious

interference case, Pennsylvania courts have considered whether the evidence supports a finding

that there was an objectively ‘reasonable likelihood or probability’ that the contemplated contract

would have materialized absent the defendant’s interference.” Id. at 213 (quoting Glenn v. Point

Park Coll., 272 A.2d 895, 898-99 (Pa. 1971); Kachmar v. SunGard Data Sys., Inc., 109 F.3d 173,

184 (3d Cir. 1997)). For a court to find a “‘reasonable likelihood or probability’ of a prospective

contractual relationship,” there must be “more evidence than the existence of a current business

or contractual relationship.” See Phillips v. Selig, 959 A.2d 420, 428-29 (Pa. Super. Ct. 2008)

(citing Thompson Coal Co. v. Pike Coal Co., 412 A.2d 466, 471 (Pa. 1979)). “[A] mere

historical relationship between parties is not sufficient to show a prospective contractual

relationship.” BP Envt’l Servs., Inc. v. Republic Servs., Inc., 946 F. Supp. 2d 402, 412 (E.D. Pa.

2013).

         As to the alleged conduct on the part of the defendant, “[t]ortious interference with [a]

contract does not have a technical requirement as to the kind of conduct that may result in

interference” and “[i]nterference with the third party’s performance may be by prevention of the

                                                  24
performance . . . [such as] by depriving him of the means of performance.” See Martin v. Finley,

349 F. Supp. 3d 391, 409 (M.D. Pa. 2018) (alterations and omissions in original) (quoting

RESTATEMENT (SECOND) OF TORTS § 766 cmt. K (AM. LAW INST. 1979)). “[I]n order to plead

adequately a tortious interference claim, a plaintiff must plead that the defendant crossed the line

from capitalistic self-interested behavior to unfair conduct.” Ferrone v. Huntington Bankshares

Inc., No. 1279-WDA-2016, 2017 WL 3443794, at *5 (Pa. Super. Ct. Aug. 11, 2017) (citing

Salsgiver Commc’ns, Inc. v. Consolidated Commc’ns Holdings, Inc., 150 A.3d 957, 964 (Pa.

Super. Ct. 2016)).

               2.      Arguments of the Parties

       Both sets of Defendants move for dismissal of the amended complaint on the basis that

Plaintiffs have failed to allege sufficient facts that would support their tortious interference

claims. First, Defendants state that their respective roles in the athlete representation industry

indicate that they are incapable of interfering with Plaintiffs’ contractual relationships as alleged

in the complaint. The Redland Defendants state that “it is facially implausible that any actions

by Ochs – a furniture mover and sports enthusiast – and Redland Sports . . . could somehow

cause [Golladay] to terminate his relationship with Plaintiffs and hire a new agent.” (Doc. No.

18 at 20.) Similarly, the Boone Defendants state that they “are not contract advisors (or agents)

registered with the NFLPA, and are certainly not in the business of advising professional football

players as to their important business affairs[,]” noting, instead, that “[t]he Boone [p]arties earn

their living by arranging for and participating in celebrity autograph signings, where the

celebrities come from all fields of entertainment, not just sports” and “[t]he MVP [p]arties

merely provide custom mounting and displays for memorabilia signed by such celebrities.”

(Doc. No. 19 at 27.)



                                                  25
       In addition, Defendants assert that Plaintiffs’ allegations do not satisfy the elements

applicable to a tortious interference claim. As to this point, the Redland Defendants aver that

“Plaintiffs completely fail to describe how and why [their] alleged actions had more than an

incidental effect on [Golladay’s] decision to terminate his contracts and relationship with them –

most importantly, the SRA – and hire a new agent[,]” and that Plaintiffs do not explain how the

Redland Defendants acted with a malevolent purpose as it pertains to a tortious interference

claim. (Doc. No. 18 at 22.) The Boone Defendants contend that Plaintiffs’ amended complaint

does not “expressly plead that [Plaintiffs] informed [the Boone Defendants] of either their

relationship with [Golladay] or the terms of the specific contracts at issue.” (Doc. No. 19 at 29)

(stating that the Boone Defendants could not have committed tortious interference “with

contracts they did not know about”). Additionally, the Boone Defendants argue that they are

neither NFL contract advisors nor agents, and, like the Redland Defendants, would have no

incentive to interfere with Plaintiffs’ contractual relationship with Golladay. (Id. at 29.)

       In response, Plaintiffs advance several arguments in opposition to dismissal of their

tortious interference claims. Plaintiffs note that “Defendants cite no case that suggests Plaintiffs

must expressly allege any [d]efendant[’s] ‘motive’ for their tortious conduct” (Doc. No. 21 at

20), and also state that, in any event, they have pled adequate facts to demonstrate Defendants’

motivation to interfere with their contractual relationships, citing Defendants’ “business with

CAA Sports and Todd France and [] autograph signings with many clients of CAA Sports[,]” as

well as Defendants’ characterization of certain CAA Sports’ clients as “Defendants ‘exclusive’

clients for purposes of memorabilia” (id. at 21) (citing Doc. No. 21-4). In further support of this

point, Plaintiffs posit that “[b]ecause Defendants do much business with CAA Sports and Todd

France specifically, it is not only plausible but nearly certain that Defendants have an incentive



                                                 26
to coordinate their actions with CAA Sports and France to continue receiving that memorabilia

business.” (Id.)

       As to the issue of Defendants’ motive, Plaintiff argues that Defendants improperly assert

that they “must prove at this early stage that Defendants acted with some bad purpose[,]” a

requirement that does not accompany the Rule 12(b)(6) standard, which Plaintiffs have satisfied

by “expressly alleg[ing] that Defendants were aware of Plaintiffs’ contracts with Golladay and

nonetheless proceeded with the signing.” (Id. at 21-22) (stating that Plaintiff Bernstein “emailed

and texted Ochs to inform him of Clarity’s [EMA] and request that [Defendant] Redland Sports

take down the Facebook post advertising Defendants’ upcoming signing”). Plaintiffs also point

to additional portions of the record as further support for Defendants’ purported improper

motive, noting that in the declaration of Emily Ries (“Ries”), Plaintiff Clarity Sports’ marketing

director, Ries states that “she learned of Defendants’ planned signing through [Defendant]

Redland Sports’ Facebook []advertisement and called [Defendant] Ochs on January 6, 2019” to

inform him that Plaintiffs “represented Golladay and that [Plaintiff Clarity Sports] had an

exclusive marketing agreement with Golladay.” (Id. at 22.) According to Plaintiffs, “[d]espite

this conversation and despite receiving a voicemail, a text message[,] and an email from

[Plaintiff] Bernstein,” Defendants “proceeded to ignore Plaintiffs entirely and co-hosted the

signing about two weeks later.” (Id.) In addition, Plaintiffs state that Defendants’ own exhibits

submitted in connection with their motions to dismiss are indicative of an improper motive on

Defendants’ part, noting that “Defendants attached as an exhibit . . . the contract for the Golladay

signing, which is dated ‘As of January 8, 2019’ and effective ‘January 7, 2019’” and stating that

such evidence demonstrates that “Defendants, through Boone Enterprises, entered into the

contract with Golladay after hearing from Ries . . . and after hearing from Jason Bernstein



                                                27
himself.” (Id. at 23) (citing Doc. No. 11-4 at 2). According to Plaintiffs, it also bears noting that

the signing took place on January 21, 2019, “which means that Defendants had nearly two weeks

to reconsider” after being in contact with Ries. (Id.) As to the argument put forth by certain

Defendants that they were unaware of Plaintiffs’ contracts with Golladay and, consequently,

could not have tortuously interfered with the agreements, Plaintiffs state that Defendant Redland

Sports “was indisputably informed of Plaintiffs’ contracts with Golladay, and the joint nature of

the memorabilia signing makes it highly implausible (at least) that [Defendants MVP Authentics

and Boone] knew of the contracts as well.” (Id. at 23-24.) Accordingly, Plaintiffs assert that in

light of the standard applicable to the instant Rule 12(b)(6) arguments before this Court,

Plaintiffs have pled sufficient facts to support their tortious interference claims and, therefore,

the Court should deny the motions to dismiss.

               3.      Whether Defendants’ Motion to Dismiss for Failure to State a Claim
                       upon Which Relief May Be Granted Pursuant to Federal Rule of Civil
                       Procedure 12(b)(6) Should be Granted

       As noted above, Defendants have also called into question Plaintiffs’ ability to plead facts

as to the second element of a tortious interference claim: “purposeful action by the defendant,

specifically intended to harm an existing relationship or intended to prevent a prospective

relation from occurring.” See Acumed LLC v. Advanced Surgical Servs., Inc., 561 F.3d at 212

(citing Brokerage Concepts, 140 F.3d at 530). The apparent crux of Defendants’ Rule 12(b)(6)

argument is that the amended complaint is devoid of any facts to support the notion that

Defendants were acting in concert with CAA Sports and France for the purpose of interfering

with Plaintiffs’ representation of Golladay. The Court is cognizant of Plaintiffs’ representations

made at oral argument, including references to certain social media posts indicating potential

involvement on the part of Defendants with CAA Sports and France’s clients, as well as the



                                                  28
suggestion that it would seem incredible for a sports enthusiast such as Defendant Ochs to be

able to initiate contact with a professional athlete of Golladay’s stature on his own, both of which

weigh in favor of denying Defendants’ Rule 12(b)(6) motion. These assertions, though, do not

alter the fact that the amended complaint does not contain factual allegations to support the

conclusion that the named Defendants acted in concert with CAA Sports and France in order to

interfere with Plaintiffs’ representation of Golladay. Finding it possible that such facts could be

alleged, however,16 the Court will grant Defendants’ motions to dismiss under Rule 12(b)(6) and

dismiss the amended complaint without prejudice to Plaintiff’s right to file a second amended

complaint that clarifies whether Plaintiffs are asserting tortious interference claims as to existing

or prospective contracts and that includes additional factual allegations as to the alleged

concerted actions by Defendants discussed above.17




16
   “Leave to amend is properly denied if amendment would be futile, i.e., if the proposed
complaint could not ‘withstand a renewed motion to dismiss.’” City of Cambridge Ret. Sys. v.
Altisource Asset Mgmt. Corp., 908 F.3d 872, 878 (3d Cir. 2018) (quoting Jablonski v. Pan Am.
World Airways, Inc., 863 F.2d 289, 292 (3d Cir. 1988)). In light of the Court’s conclusion
regarding the sufficiency of the amended complaint herein, the Court cannot conclude at present
that permitting the filing of a second amended complaint would be futile and, therefore, finds
that amendment is appropriate in this case.
17
   First, it bears noting that Plaintiffs appear to assert two claims for tortious interference with
existing contractual relationships. (Doc. No. 7 at 13-14.) As noted with respect to Defendants’
arguments regarding subject matter jurisdiction, a key dispute in this case is whether Plaintiffs
have made a sufficient showing regarding future contracts with Golladay. Here, it is unclear
whether Plaintiffs intend to assert claims for tortious interference with an existing contractual
relationship or a prospective contractual relationship, or, rather, for both types of contractual
relationships. Accordingly, the Court will permit Plaintiffs to file a second amended complaint
that addresses this distinction appropriately and clarifies Plaintiffs’ positions as to the specific
claims asserted.
                                                 29
       D.      Defendants’ Request for a Stay

       In their respective motions to dismiss, Defendants also request that this Court dismiss or

stay the instant case pending the resolution of Plaintiffs’ NFLPA grievance against France,

which was filed on July 1, 2019.18

               1.     Applicable Legal Standard

       “A decision to stay litigation lies within the sound discretion of the [C]ourt and represents

an exercise of the [C]ourt’s ‘inherent power to conserve judicial resources by controlling its own

docket.’” Peschke Map Techs., LLC v. J.J. Gumberg Co., 40 F. Supp. 3d 393, 395-96 (D. Del.

2014) (quoting Neste Oil OYJ v. Dynamic Fuels, LLC, No. 12-cv-1744, 2013 WL 3353984, at

*1 (D. Del. July 2, 2013)). “The party requesting a stay bears the burden of showing that the

circumstances justify an exercise of that discretion.” Nken v. Holder, 556 U.S. 418, 434 (2009)

(citing Clinton v. Jones, 520 U.S. 681, 708 (1997); Landis v. N. Am. Co., 299 U.S. 248, 255

(1936)). In determining whether to grant a request for a stay of proceedings, courts typically

weigh the following considerations: (1) “whether a stay would unduly prejudice or present a

clear tactical disadvantage to the non-moving party”; (2) “whether denial of the stay would

create a clear case of hardship or inequity for the moving party”; (3) “whether a stay would

simplify the issues and the trial of the case”; and (4) “whether discovery is complete and/or a

trial date has been set.” See Akishev v. Kapustin, 23 F. Supp. 3d 440, 446 (D.N.J. 2014)

(internal quotation marks and citations omitted) (compiling pertinent case law regarding factors

to be considered in examining a request for a stay). Moreover, the Court may consider additional




18
 A copy of the grievance has been submitted in the record in this case as an exhibit to
Defendants’ motion to bifurcate discovery. (Doc. No. 29-1.)
                                                30
factors unique to a given case “depending upon the circumstances for which the movant requests

a stay.” See id.

               2.      Arguments of the Parties

       As previously noted, Defendants also request that this action either be dismissed or

stayed pending the adjudication of any NFLPA grievance filed by Plaintiffs, which would be

resolved through arbitration in accordance with NFLPA policies and procedures. (Doc. Nos. 18

at 24, 19 at 31.) According to Defendants, “Plaintiffs’ actual claim appears to be that CAA and

France, their competitors, poached Plaintiffs’ former client, [Golladay], and that [Defendants]

Ochs and Redland Sports somehow aided and abetted this poaching.” (Doc. No. 18 at 24.)

Defendants aver that “the actions between NFLPA registered contract advisors/agents must be

brought exclusively in the forum of NFLPA arbitration” and if a case presents a dispute that is

non-arbitrable, the case should be stayed “until the primary dispute between the agents [is]

resolved in the proper forum.” (Id.) Defendants state that they “do not take the position that

they are required – or even allowed – to be parties to the NFLPA arbitration[,]” but assert “that

the actual gravamen of this dispute is whether one agent (Plaintiffs) have a claim for wrongdoing

against another agent (CAA and France) for wrongdoing arising out of Plaintiffs’ SRA and ‘side

agreements’ with [Golladay].” (Id.) Defendants, therefore, request that the Court stay the instant

case until Plaintiffs’ grievance is adjudicated. (Id. at 26.)

       Conversely, Plaintiffs state that Defendants’ request for a stay is improper and,

consequently, should be denied because “[w]hile Plaintiffs would need to bring claims against

CAA and Todd France in the NFLPA arbitration process, there is no such agreement to arbitrate

between Plaintiffs” and the defendants in this case, rendering this case non-arbitrable. (Doc. No.

21 at 25.) In addition, as stated by Plaintiffs, Plaintiff Bernstein’s “potential claims against



                                                  31
France (which must be brought in arbitration) involve different elements and require different

proof than [Plaintiffs’] tortious interference claims against these memorabilia dealer defendants”

and, therefore, there is no risk of potentially inconsistent rulings between either dispute that

would warrant granting Defendants’ request for a stay. (Id. at 27-28.) Furthermore, Plaintiffs

assert that Defendants’ request should also be denied on the basis that Defendants have failed to

demonstrate that the elements for a stay have been satisfied generally. (Id. at 30.)

               3.      Whether Defendants’ Request That This Action be Stayed Pending
                       the Outcome of Plaintiffs’ NFLPA Arbitration Proceeding Should be
                       Granted

       The Court finds that Defendants have failed to meet their burden in showing that a stay of

this case pending the outcome of Plaintiffs’ NFLPA grievance proceedings is warranted and,

consequently, will deny Defendants’ request for a stay. As noted previously, the law governing

such a request requires that the Court take into consideration the following: (1) whether a stay

would cause Plaintiffs, the non-movants, undue prejudice or “present a clear tactical

disadvantage to” them; (2) whether denying a stay “would create a clear case of hardship or

inequity for” Defendants as the moving parties; (3) whether a stay “would simplify the issues

and the trial of the case”; and (4) “whether discovery is complete and/or a trial date has been

set.” See Akishev, 23 F. Supp. 3d at 446 (internal quotation marks and citations omitted)

(discussing relevant factors as to whether a stay of proceedings should be granted). Weighing

these factors, the Court finds that a stay of proceedings is unwarranted. First, in light of the

Court’s conclusion supra regarding Defendants’ Rule 12(b)(1) and 12(b)(6) arguments, the Court

views a stay as prejudicing Plaintiffs and their ability to carry forward with filing a second

amended complaint per this Court’s discussion herein. Second, the Court is unconvinced that

denying a stay would cause Defendants to suffer “a clear case of hardship or inequity[,]”



                                                 32
especially in light of the fact that the NFLPA proceedings involve different Defendants and, as

represented by Defendants at oral argument, are likely to be resolved in a shorter time period.

Third, while there may be overlapping factual issues in the NFLPA proceedings and this case,

the Court is unconvinced that staying this case would simplify the issues presently before the

Court because this case includes different named Defendants who are not parties to the NFLPA

proceedings and concerns independently actionable claims under Pennsylvania law. Finally,

although discovery has not been completed and a trial date has not been set in this case, the

Court finds that this factor is outweighed by the others discussed above. Accordingly, having

weighed the applicable factors, the Court finds that Defendants have not met their burden in

demonstrating that a stay of this case is proper, and, therefore, the Court will deny Defendants’

motions in this regard.

       E.      Defendants’ Motion to Bifurcate Discovery

       While the motions to dismiss were pending, the Boone Defendants filed a motion “to

bifurcate and sequence discovery” (Doc. No. 29), which the Redland Defendants joined and in

which Plaintiffs do not concur.

               1.         Applicable Legal Standard

       Motions to bifurcate are governed by Federal Rule of Civil Procedure 42, which

provides, in relevant part, that “[f]or convenience, to avoid prejudice, or to expedite and

economize, the [C]ourt may order a separate trial of one or more separate issues, claims,

crossclaims, counterclaims, or third-party claims.” See Fed. R. Civ. P. 42(b); see also, e.g.,

Loreaux v. ACB Receivables Mgmt., Inc., No. 14-cv-710, 2015 WL 5032052, at *3 (D.N.J. Aug.

25, 2015) (discussing the bifurcation of discovery under Rule 42(b)). Bifurcation is disfavored

in the Third Circuit. See Barr Labs., Inc. v. Abbott Labs., 978 F.2d 98, 115 (3d Cir. 1992)



                                                 33
(remarking on a previous decision and observing that “we condemned the district court’s practice

of bifurcating trials as a general rule”); Hanover 3201 Realty, LLC v. Village Supermarkets, Inc.,

No. 2:14-cv-1327, 2016 WL 4541870, at *2 (D.N.J. Aug. 31, 2016) (“Bifurcation is ‘the

exception’ and ‘the moving party bears the burden of demonstrating that bifurcation’ is needed.”

(quoting Cephalon, Inc. v. Sun Pharms. Indus., Ltd., No. 11-cv-5474, 2013 WL 3417416, at *3

(D.N.J. July 8, 2013))). “[T]he moving party bears the burden of demonstrating that bifurcation

would serve judicial economy, avoid inconvenience, and not prejudice any of the parties.” EQT

Prod. Co. v. Terra Servs., LLC, No. 14-cv-1053, 2014 WL 12838677, at *1 (W.D. Pa. Oct. 22,

2014) (omission in original) (quoting Cephalon, 2013 WL 3417416, at *3). “The decision to

bifurcate, and the manner in which bifurcation should be ordered, is left to the trial court’s

informed discretion and must be decided on a case by case basis.” Hartley-Culp v. Credit Mgmt.

Co., No. 14-cv-0282, 2014 WL 4630852, at *3 (M.D. Pa. Sept. 15, 2014) (citing Idzojtic v. Pa.

R.R. Co., 456 F.2d 1228, 1230 (3d Cir. 1972)).

               2.      Arguments of the Parties

       In their motion to bifurcate discovery, Defendants request an order that “limit[s] the

timing and sequence of discovery to the issue of jurisdiction to avoid the unnecessary burden and

expense that [D]efendants will incur if the Court soon determines that it lacks jurisdiction over”

this case or the claims asserted against the Boone Defendants. (Doc. No. 29 at 14.) According

to Defendants, because they have raised jurisdictional questions through their motions to dismiss,

bifurcation of discovery would be appropriate because it “would promote economic use of

resources” in that “if jurisdiction is lacking, the Court can dispose of [P]laintiffs’ claims without

further discovery or other proceedings.” (Id. at 19.) Defendants further request that “[i]f

following the Court’s decision as to jurisdiction, any of [P]laintiffs’ claims remain, discovery



                                                 34
should proceed first as to the parties, and then as to [Golladay] before any further third party

discovery is completed.” (Id. at 20.) In opposition, Plaintiffs generally argue that under the

applicable legal standard and in light of relevant precedent, bifurcation of discovery is

unwarranted, and the Court should deny both the motion to bifurcate, as well as Defendants’

request to sequence discovery. (Doc. No. 36 at 11-17.)

               3.      Whether Defendants’ Motion to Bifurcate Discovery Pending the
                       Disposition of Defendants’ Motions to Dismiss Should be Granted

       As with Defendants’ request for a stay, the Court similarly finds that it would be

inappropriate to grant Defendants’ motion to bifurcate and to sequence discovery so as to limit

discovery in this case to jurisdictional issues. As a threshold matter, a request for bifurcation is

not only highly discretionary and case-specific, but also generally disfavored in this Circuit. See

Barr Labs., 978 F.2d at 115 (“[W]e condemned the district court’s practice of bifurcating trials as

a general rule.”); see also Hanover 3201 Realty, LLC v. Village Supermarkets, Inc., No. 2:14-cv-

1327, 2016 WL 4541870, at *2 (D.N.J. Aug. 31, 2016) (describing bifurcation as “the

exception”). Here, while Defendants offer their request and proposed sequencing of discovery

topics in the interest of judicial economy and to avoid burdening third-party witnesses (Doc. No.

29 at 16-17), the Court finds nothing in the record to suggest that the Court should depart from

its typical discovery-related procedures and grant either of these requests. This conclusion finds

further support in the fact that, pursuant to the Court’s discussion as to Defendants’ Rule

12(b)(1) and 12(b)(6) arguments supra, the Court has permitted the filing of a second amended

complaint; because the legal sufficiency of Plaintiffs’ tortious interference claims is still being

litigated, the Court sees no reason either to bifurcate or order Defendants’ proposed sequencing

of discovery and, consequently, will deny Defendants’ motion. (Doc. No. 29.)




                                                 35
IV.    CONCLUSION

       In consideration of the foregoing, the Court will grant the motions to dismiss (Doc. Nos.

10, 11) under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) and dismiss the amended

complaint (Doc. No. 7) without prejudice to Plaintiffs’ ability to file a second amended

complaint consistent with the Court’s discussion herein. The Court will also deny the Boone

Defendants’ motion to dismiss for lack of personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2), deny Defendants’ request to stay this case, and deny Defendants’ motion to

bifurcate discovery (Doc. No. 29). An appropriate Order follows.




                                               36
